Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2021

                                       No. 04-21-00011-CV

                                Amanda WOOD and C.E.W., Jr.,
                                        Appellants

                                                 v.

   Kenneth VERNON, Texas Department of Family and Protective Services, Katrina Fuller,
                             Family Endeavors, Inc.,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI10235
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        A copy of appellants’ notice of appeal was filed in this court on January 13, 2021. When
the notice of appeal was filed, this court notified appellants in writing that:

       (1) the filing fee in the amount of $205.00 had not been paid and
       (2) the certificate of service attached to the notice of appeal did not certify that any court
           reporter was served in accordance with section 51.017(a) of the Texas Civil Practice
           and Remedies Code.

        The clerk instructed appellants to remit the filing fee and file an amended notice of
appeal certifying proper service on the responsible court reporter by January 25, 2021. At this
time, the filing fee has not been paid and an amended notice of appeal has not been filed.

         We therefore ORDER appellants to show cause in writing, by March 5, 2021, that
either: (1) the filing fee has been paid; or (2) appellants are entitled to appeal without paying the
filing fee. If appellants fail to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

        We further ORDER appellants, by March 5, 2021, to file either: (1) an amended notice
of appeal in compliance with section 51.017(a) of the Texas Civil Practice and Remedies Code;
or (2) a response stating that appellants will pursue this appeal without a reporter’s record.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court